                                     UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
                                           WESTERN DIVISION


 WANDA WILSON AND, JIMMY WILSON,                      )
                                                      )
                     Plaintiffs                       )
                                                      )
 vs.                                                  )              JUDGMENT IN A CIVIL CASE
                                                      )                CASE NO. 5:19-CV-567-M
 C.R. BARD INC.,                                      )
                                                      )
                                                      )
                     Defendant.                       )

Decision by Court.

This action came before the Honorable Richard E. Myers II, United States District Judge, for ruling as
follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant's Motion for Summary Judgment is GRANTED
and the action is DISMISSED. The court's decision renders MOOT: (1) Plaintiffs' Motion to Exclude Certain Opinions
and Testimony of Defense Expert Matthew Clark, M.D., filed August 15, 2019 [DE-47]; (2) Defendant's Motion to
Strike Plaintiffs' Rule 26 Expert Supplemental Report of Michael Thomas Margolis, M.D., filed August 15, 2019 [DE-
49]; and (3) Defendant's Motion to Limit or Exclude Certain Opinions and Testimony of Michael T. Margolis, M.D.,
filed August 15, 2019 [DE-51].

This Judgment filed and entered on May 21, 2020, and copies to:
Kimberly Wilson White (via CM/ECF electronic notification)
Leslie Lane Mize (via CM/ECF electronic notification)
Joseph P. Griffith (via CM/ECF electronic notification)
Andrew N. Faes (via CM/ECF electronic notification)
Kristin H. Agnew (via CM/ECF electronic notification)
Alena Markley (via US Mail)
Benjamin Bertram (via US Mail)
Blair Matyszczyk (via US Mail)
J. Scott Bertram (via US Mail)
James Z. Foster (via US Mail)
Lori G. Cohen (via US Mail)
Marcella Coladangelo Ducca (via US Mail)
Sara Deskins Tucker (via US Mail)
Sean P. Jessee (via US Mail)



 May 21, 2020                                                   Peter A. Moore, Jr.
                                                                Clerk of Court



                                                          By:
                                                                Deputy Clerk




            Case 5:19-cv-00567-M Document 105 Filed 05/21/20 Page 1 of 1
